Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 16 is the independent claim under consideration in this Office Action.
	Claims 17-32 are the dependent claims under consideration in this Office Action.
COMMENTS
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the independent claim defines a laundry treatment apparatus including a cabinet with an accommodation space and a laundry support member.  A presser is removably mounted to the support member and includes applying pressure to the laundry article to remove wrinkles.  The presser incldues a support part for supporting a surface of the article and a hanger hook and a hinged press part for applying pressure to an opposite surface of the article.  The support part incldues a body portion or forming an external appearance of the support part, a support plate in front the body and a support spring between the body and the support plate for applying elastic force to the plate. The dependent claims further limit the structure of the laundry treatment apparatus of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Pertinent Citations
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Duplessy et al. illustrates an article support including panels with springy portions for pressing the article on opposite surfaces and removing wrinkles. Bolduan et al. illustrate a cabinet with an accommodating space and elements for supporting articles and elements for pressing onto the surfaces of eh articles.  Rosselle et al. illustrate a cabinet including an article support with an internal spring element for supporting and tensioning the article while treated.  Azizian et al. illustrate a cabinet including garment supporting ad elements for tensioning or applying “taut” pressure to the article.  
INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732